Citation Nr: 0516817	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-34 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
December 1975.  He also served in the U.S. Army Reserves. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision which 
declined the veteran's application to reopen previously 
denied claims of entitlement to service connection for foot 
and back disabilities. 

In March 2005, the veteran appeared at the RO for a video 
conference hearing and proffered testimony in support of his 
claims before the undersigned Acting Veterans Law Judge 
sitting in Washington DC.  A transcript of the veteran's 
testimony has been associated with his claims file.  At this 
hearing the veteran raised the issue of entitlement to 
service connection for a left leg disability.  This issue has 
not been adjudicated by the originating agency and is 
referred back for appropriate action.


FINDINGS OF FACT

1.  The veteran's application to reopen claims of service 
connection for back and foot disabilities was last denied in 
a July 2001 RO decision.  The veteran was properly notified 
of the adverse decision and informed of his appellate rights.  
He did not timely initiate an appeal.

2.  The additional evidence received since the July 2001 RO 
decision, while to some extent new, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claims for service connection for back and/or foot 
disabilities and does raise a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The evidence received since the July 2001 RO decision 
that denied the veteran's attempt to reopen his claim for 
service connection for a back disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302 (2004).

2.  The evidence received since the July 2001 rating decision 
that denied the veteran's attempt to reopen his claim for 
service connection for a foot disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The notification provisions specifically require VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a copy 
of the January 2003 rating decision and issued a statement of 
the case in September 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in an October 2002 letter, the RO issued a VCAA 
letter, which advised the veteran of what evidence was 
required to substantiate his claims for service connection 
(i.e. new and material evidence) and advised him of the types 
of evidence he could submit or identify, including medical 
records and alternative types of evidence.  The letter 
described the veteran's responsibilities and the efforts that 
VA would make to assist in the development of his claims.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Most notably the veteran's service medical records 
for his period of active duty and private treatment records 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board finds, 
therefore, that VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

New and Material Evidence

In this case, as noted above, the original claim for service 
connection for a foot disability was denied by the RO in a 
rating decision dated in September 1982.  The veteran was 
notified of this decision and of his appellate rights.  The 
veteran initiated an appeal as to this determination and was 
furnished a statement of the case in July 1981.  However, he 
failed to perfect his appeal.  See 38 C.F.R. § 20.201, 20.202 
(2004).  

The veteran's original claim for service connection for a 
back condition was denied by an unappealed RO rating decision 
dated in August 1997.  This determination also found that the 
veteran had not submitted new and material evidence to reopen 
his previously denied claim of service connection for a foot 
condition.  

Subsequent rating decisions by the RO in September 1998 and 
July 2001 found that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for these two disorders.  The last prior final 
denial was in July 2001.

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
foot and back conditions are final.  Consequently, the 
veteran's claim as to service connection for a foot and/or 
back condition may not be reopened absent the submission of 
new and material evidence.  See 38 U.S.C.A. § 5108(a).  New 
and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in July 2001.  See 
Hickman v. West, 12 Vet. App. 247, 251 (1991).

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, when 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during (INACDUTRA) which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).

FACTUAL BACKGROUND

The veteran's February 1975 medical examination for service 
entrance and his November 1975 medical examination for 
release from active duty reflect that his feet and spine were 
described as within normal limits. 

The RO requested the veteran's Army Reserve records from the 
Commander of his unit.  Furnished records are dated from 1975 
to 1980.  Duplicates of the veteran's entrance and separation 
examination were received, and are discussed above.  Other 
evidence which was received includes both private and service 
medical records, and  is briefly summarized, below.

A June 1979 letter from a private physician, Dr. R. J. B., 
reflects that the veteran was under his care for injuries 
sustained in a motor vehicle accident on April 26, 1979, and 
that the veteran's diagnoses included an acute lumbar sprain 
with principal involvement of the right paralumbar muscle.

In an August 1979 letter to the veteran's Commander, the 
veteran's civilian employer (the City of Philadelphia) 
indicated that it needed verification that the veteran had 
attended annual training from July 8, to July 21, 1979.  In 
response, the veteran's commanding officer (CO) notified the 
veteran's employer that the veteran received medical 
treatment on two occasions during Annual Training.  On July 
9, 1979, he reported to sick call complaining of a muscle 
strain.  The veteran's CO stated that to the best of his 
knowledge this was not related to any injury while on Annual 
Training and is more likely a preexisting disability.  
Associated sick slips specifically corroborate information 
included in the veteran's CO's statement.  In addition, a 
service medical record dated on July 9, 1979, specifically 
shows that the veteran complained of lower sacral pain since 
the previous night.  A diagnosis was not made.  A May 1980 
quadrennial examination reflects that the veteran's feet and 
spine were within normal limits.  In addition, he did not 
report a medical history of back or feet problems. 
 
Private medical records, received in October 1982, included 
records of evaluation and treatment provided to the veteran 
between July 1969 and September 1982 by physicians at the 
John F. Kennedy Memorial Hospital.  These records showed that 
an orthopedic evaluation of the veteran noted that the 
veteran wore government issued orthotics for bilateral pes 
planus, which the veteran reported, "were all beat up."  

A service department progress note, dated in May 1983, 
records the veteran's complaint of pain in both feet and 
notes that he had the same injury before in 1975.  It was 
noted that the veteran had arch supports from previous duty 
and that currently there were no positive findings.  Also of 
record is a note recording that a pair of plantar arch 
supports was given to the veteran by clinicians at the Womack 
Army Hospital.

In a September 1992 medical record, J.D.C., M.D. indicated 
that the veteran worked for the Philadelphia Streets 
Department.  It was noted he had hurt his back on September 
15, 1992, when he fell and landed on some boxes.  Following 
an examination, it was noted that he had a deep contusion of 
the lumbar spine and a possible lumbar strain.  X-rays 
revealed some minimal degenerative changes of the lumbar 
spine. 

In an April 1993 private medical record it was noted that the 
veteran had occasional aching of the lumbar region.  It was 
noted that he had injured himself on July 15, 1992. 

In a July 1993 letter, C.R., D.O, indicated that he was 
currently treating the veteran for an injury he sustained 
while working.  

Numerous records from the veteran's employer, dated in 1993 
and 1994, show that the veteran was receiving treatment for 
his back problems which was consistently described as a work-
related injury. 

In a July 1993 letter, the veteran indicated he was a city 
employee working for the sanitation department when he was 
injured on the job on September 15, 1992.  It was noted he 
had elected to receive workers' compensation. 

Additional private medical records and information show that 
the veteran's back injury in 1992 resulted from his slipping 
on a wet floor and that he was evaluated and treated 
thereafter for back complaints by private physicians from 
1992 onward.  In August 1993, a computer tomography scan was 
interpreted to reveal spinal stenosis throughout the lumbar 
spine with left para L5-S1 posterior central disk herniation 
to the left.  A private physician, Dr. M.A., in a letter 
dated in February 1995 informed a representative of the 
veteran's employer that the veteran "had a herniated disc 
that was job related."

A service department treatment record, dated in December 
1995, records that the veteran has degenerative disc disease 
and does not meet the standards for service retention.

In March 1996, the veteran was informed that he was 
determined to have a medical condition which rendered him 
disqualified for further retention. 

In September 1996, the veteran filed an application for VA 
compensation and pension, indicating that he had flat feet 
that began in September 1975, and two slipped discs of the 
back which began in 1992.

Information and medical records received in February 1997 
from the veteran showed that he sustained work related 
injuries to his low back in July 1992 and September 1992.  An 
examination of the veteran in May 1994, by a private 
physician, L.K., M.D., that included a review of a December 
1992 lumbosacral MRI resulted in a finding of degenerative 
arthritis as well as a transitional vertebra in the 
lumbosacral region, which the physician related to a work 
related low back sprain in July 1991.  

A copy of a service department memorandum, dated in March 
1998, notes that a review of the veteran's medical records 
resulted in a finding that he has a medical condition which 
rendered him disqualified for further retention in the U.S. 
Army Reserves.

Private medical records received in August 1998, included an 
April 1996 report of a medical records review by a private 
physician, Dr. B. A. G., and a May 1996 report of a review of 
the veteran's medical records by another private physician, 
Dr. W. F. B. for the veteran's employer.  Both reviews noted 
that the veteran sustained work related soft tissue injuries 
in 1991 and 1992, which did not cause injury to the bones or 
disc structure.  It was further noted that the veteran 
suffered from pre-existing degenerative joint and 
degenerative disc disease and continues to suffer from this.   
Dr. E. B., in a letter dated in July 1996, stated that the 
veteran suffered from low back pain secondary to degenerative 
arthritis and that this was a chronic problem of long 
standing, by his own admission.  It was also noted that the 
veteran had a chronic problem and it was opined that the work 
injury probably aggravated it, or there was soft tissue 
injury superimposed on a chronic condition.  It was noted 
that the veteran's present complaints were not related to his 
work injury.  In a May 1993 letter from. M.M.W., D.O., and in 
a March 1994 letter from L. P-S., M.D., it was similarly 
noted that the veteran reported that he had sustained an 
injury on July 6, 1991, at his work-place, when his left leg 
gave out and he fell to the floor landing on his buttocks and 
low back.  Additional records received in August 1998 show 
evaluation and treatment for complaints referable to the 
veteran's low back. 

Received from the veteran in May 2001, was a statement dated 
in July 1993, from a private physician, Dr. C. R., reporting 
that the veteran was being treated for an injury he sustained 
while working; an August 1993 CT report noting that the 
veteran has spinal stenosis and L5-S1 disk herniation; a 
February 2001 statement from a private medical facility 
reporting that the veteran was seen at that facility and was 
found to have arthritis of his lumbar spine.  He was also 
reported to have discogenic back pain and flat feet, which 
are flexible and asymptomatic.

In an unappealed July 2001 rating decision, the RO determined 
that, with respect to the claims for back and foot 
disabilities, new and material had not been received to 
reopen the claims.  The claims were denied on the basis that 
there was no medical evidence linking either the foot or the 
back disabilities to service via incurrence or aggravation. 	

Evidence associated with the claims file since the July 2001 
rating decision consist of private medical records showing 
evaluation and treatment referable to the veteran's back, 
statements from the veteran's spouse, several relatives, and 
his minister, two letters from the veteran's private 
physician, Dr. J. D., received in April 2002 and September 
2003, and the veteran's testimony at his March 2005 Board 
hearing.  The aforementioned evidence is discussed below. 

The private medical records, dated between September 1992 and 
July 1993, show evaluations of complaints of pain referable 
to the veteran's back and related diagnostic impressions of 
low back pathology to include degenerative disc disease, L5-
S1 disc herniation, and spondylosis.  Many of the newly 
submitted records are duplicates of records previously 
reviewed. 

The lay statements collectively relate that the veteran began 
experiencing problems with his back and feet after joining 
the Army Reserves.  The veteran's spouse stated that when the 
veteran came home from basic training at Fort Dix in 1975 he 
had arches in his army boots.  She added that before entering 
the reserves he did not have problems with his feet or back 
and did not wear arches.  The veteran's stepdaughter stated 
that after the veteran served several years in the Army 
Reserves, he started to complain of problems with his feet 
and back and that over the years his physical problems 
worsened.  The veteran's sister stated that prior to entering 
the Army Reserves the veteran was in good health and 
extremely active.  She further stated that after entering the 
service, the veteran developed a need for arches in his boots 
and started complaining of back problems.  The veteran's 
stated that after entering the Reserves he developed a 
problem with his back and feet.

In his statement received in April 2002, Dr. J. D., reported 
that he was the veteran's new primary care physician and that 
he understood that the veteran suffers from chronic lower 
back pain that began in 1992 while working as a truck driver 
for the military.  He noted that in 1993 it became acutely 
worse after he slipped at work.  He stated that after his 
interview with the veteran, and review of old records and 
imaging studies, it is clear that the veteran has diffuse 
lumbar spine degenerative disc disease and left L4-5 and L5-
S1 neuroforaminal stenosis.  He added that the veteran's 
symptoms began while working for the military and were later 
exacerbated while still working.  In his March 2003 letter 
this physician stated that he was seeing the veteran in 
follow-up.  He noted that a review of a lumbar MRI spine 
taken last year is quite impressive for severe degenerative 
disc disease and spondylitic/arthritic changes.   

At his hearing in March 2005, the veteran testified that he 
was in good physical condition when he entered basic 
training.  He said that his back problems were related to 
driving trucks long distances and has been progressive over 
time.  He said that he drives trucks as a military reservist 
as well as, in connection with his civilian employment.  He 
could not recall any specific injury to his back in service.  
He said that he was involved in a car accident while working 
for his employer but that his back problems preexisted this 
accident.  He testified that his problems with his feet began 
in service when his feet swelled up after an intense period 
of training.

ANALYSIS
 
When rendering its July 2001 decision, the RO reviewed the 
veteran's service medical records from active duty which 
reveal that his back and feet were clinically normal on 
examination at entrance and separation in 1975.  

The RO reviewed private medical records which reveal that he 
was in an automobile accident in April 1979, and received 
treatment for an acute lumbar sprain with principal 
involvement of the right paralumbar muscle.  

The RO reviewed the veteran's Army Reserve medical records 
which reflect that he presented for treatment on one occasion 
in July 1979 for treatment of muscle strain and pain of the 
sacral area.  On quadrennial examination in May 1980, neither 
back nor foot disabilities were indicated.  Rather, his feet 
and spine were described as normal. 

Medical records, dated in 1982 and 1983, reflect treatment 
for bilateral pes planus.  It was noted that he was utilizing 
government issued orthotics.

Evidence considered includes medical records dated in the 
1990s which reflect that the veteran was employed by the City 
of Philadelphia Streets Department as a sanitation worker.  
Records reflect that he injured himself on two occasions, 
while at work, in July and September 1992.  Both injuries 
involved him slipping and falling on his back.  Diagnoses 
included minimal degenerative changes and disc herniation. 

Private medical records which are dated in the mid 1990s 
consistently reflect that the veteran had sustained work 
related back injuries in the early 1990s.  Some physicians 
speculated that the veteran had preexisting degenerative 
joint and disc disease, and that the work-related injuries 
probably aggravated such, or that the work injuries were a 
superimposed injury on a chronic condition.  (None of the 
opinions link the "work-related" injuries, the 
"preexisting injury," or underlying chronic condition to 
service.) 

Since the July 2001 RO decision was rendered additional 
evidence has been received to include medical records dated 
from the 1990s onward, lay statements, and hearing testimony.  
The following paragraphs will address whether the 
aforementioned evidence is new and material, sufficient to 
reopen the claims. 

The medical evidence that was received in conjunction with 
the current attempt to reopen the previously denied claims is 
primarily within the context of current evaluation and 
treatment.  The newly submitted medical evidence 
substantiates the presence of a chronic back disability and 
does not address the foot disability.  As evidence of a 
current back disability was previously of record at the time 
of the July 2001 RO decision, the Board does not consider the 
aforementioned as new and material evidence as it is 
essentially duplicative of evidence previously considered 
which established the presence of a current back disability.  

It is acknowledged that the newly submitted private medical 
evidence includes statements from Dr. J. D.  Dr. J.D. 
essentially indicated in one statement that the veteran's 
back symptoms began in 1992 while working as a truck driver 
for the military and that his subsequent work-related 
injuries exacerbated the initial injury.  Dr. J.D. suggested 
that his opinion was based, in part, on a review of "old" 
records.  He did not, however, identify the old records he 
relied on when formulating his opinion.  

It is noted that the claims file is comprehensive.  The RO 
has made diligent efforts to ensure that all relevant records 
have been associated with the claims folder to include the 
veteran's active duty medical records, Reserve records, and 
voluminous medical and employment records from the 1970s 
onward.  A review of these records consistently reflects that 
any back injuries sustained in 1992 (and possibly in 1991), 
were incurred during the course of the veteran's civilian 
work for the City of Philadelphia Streets Department as a 
sanitation worker not during the course of any period of 
ACDUTRA or INACDUTRA.  To wit, the veteran, filed a claim for 
workers' compensation based on the fact that his back 
injuries were incurred during the course of his civilian 
work.  

Again, the veteran's spine and feet were normal during active 
duty in 1975.  It is acknowledged that he presented for 
treatment of complaints of sacral strain and pain on one 
documented occasion during Reserve service (July 9, 1979).  
It is also noted that he was involved in a motor vehicle 
accident just a few weeks earlier, in April 1979, in which he 
sustained an acute muscle strain of the back.  There is 
absolutely no indication that this accident occurred during a 
period of ACDUTRA or INACDUTRA.  

Given the aforementioned, the Board concludes that the 
opinion of Dr. J.D., discussed above, is essentially a 
medical opinion premised upon a wholly unsubstantiated 
account of what transpired during the veteran's Reserve 
service; namely, that he sustained a back injury while truck 
driving during his Reserve service.  Again, Dr. J.D.'s 
account is essentially contradicted by the objective evidence 
of record which consistently relates that the veteran injured 
his back in falls during the course of his work for the 
Philadelphia Streets Department.  Consequently, the Board 
determines the opinion is insufficient to reopen the claim as 
it does not raise a reasonable possibility of substantiating 
the claim.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The veteran has submitted a number of lay statements, which 
appear to assert that the veteran's current back and foot 
conditions stem from his period of active duty in 1975 and/or 
his subsequent lengthy Army Reserves service.  These lay 
assertions are essentially duplicative of evidence previously 
considered.  Further, the lay statements are not competent 
evidence of medical causation or etiology of a current 
disability.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)).  Thus, they are insufficient to reopen a previously 
denied claim.

The veteran's testimony at his personal hearing in March 2005 
is essentially duplicative of his previous statements.  He 
essentially repeated that he has current back and foot 
disabilities that began as a result of an injury sustained in 
service.  Repeated or duplicative lay assertions of medical 
causation do not serve as a predicate to reopen a claim under 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, the evidence received from the veteran fails to raise 
a reasonable possibility that the veteran has back and/or 
foot disabilities which are attributable to service by way of 
initial onset as a result of injury during service.  As there 
is no additional evidence that is both new and material 
within the meaning of 38 C.F.R. § 3.156(a), the claims for 
entitlement to service connection for foot and back 
disabilities are not reopened.  The appeal is denied. 

.



ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a back 
disability, the appeal is denied.

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a foot 
disability, the appeal is denied.




	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


